SULLIVAN, Chief Judge
(concurring in the result):
I concur in the result reached by the majority. The secret written ballot was designed to protect against the intentional, as well as unintentional, influence of command and rank in panel deliberations. See United States v. Kendrick, 29 MJ 792, 793 (ACMR 1989). Furthermore, a post-trial affidavit by a member of the court-martial panel may be used when undue or unlawful command influence is said to have occurred during panel deliberations. United States v. Stone, 26 MJ 401 (CMA 1988). Moreover, neither I nor the majority of this Court have rejected use by the court below of a post-trial affidavit in resolving the granted issue. Therefore, based on the contents of the affidavit filed in this case, 36 MJ 1068, 1070 n. 2 (ACMR 1993), I conclude that appellant was not prejudiced by the military judge’s failure to instruct on secret written ballot. This, in my mind, distinguishes this ease from United States v. Boland, 20 USCMA 83, 42 CMR 275 (1970).